DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN 2903342 (hereafter ‘3342; it is noted that a translation of this reference was provided with the non-final office action mailed on 11/13/2019 in the parent application 16/093,563).
Regarding claim 1, ‘3342 discloses a centralizer for rod strings, comprising: a mandrel 1 extending between a first coupling 4 and a second coupling (where collar 3 is located), the mandrel having an axis, the first coupling having a first coupling diameter and the second coupling having a second coupling diameter, the first coupling diameter being greater than the second coupling diameter; a rotor receiving surface between the first coupling and the second coupling; a shoulder on the mandrel defining a first end of the rotor receiving surface; and a collar receiving surface at a second end of the rotor receiving surface, the collar receiving surface providing a surface suitable for a press fit of a collar 3, the collar receiving surface having a diameter smaller than a diameter of the rotor receiving surface (see annotated figure below; emphasis added to show that the claim does not actually require the collar or press fit, just that the surface be suitable for such).

    PNG
    media_image1.png
    880
    696
    media_image1.png
    Greyscale



claim 3, the centralizer of claim 1 in which one or both of the first coupling and the second coupling is or are a box coupling (the translation for ‘3342 states that both couplings are internally threaded).
Regarding claims 4-6, the centralizer of claim 1 in which the collar receiving surface is smooth and has a uniform outer diameter (the annotated figure above shows the surface is smooth and free of threads).
Regarding claim 13, the centralizer of claim 1 comprising a rise between the collar receiving surface and the rotor receiving surface (the annotated figure above shows the rise between the transitions of the two surfaces).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘3342.
Regarding claim 2, ‘3342 teaches a collar 3 and rotor 2 on respective receiving surfaces, but does not specifically teach that the collar is press fit onto the surface.  However, the translated document teaches that the collar is placed with an interference fit and cold pressing.  It would have been obvious to one of ordinary skill in the art that a combination of cold pressing and interference fit would equate to a press fir for the collar.  This is due to the fact that the purpose of ‘3342 is to provide a strong connection that is also removable for replacement of the rotor.
claim 10, the centralizer of claim 2 in which the rotor fits loosely on the rotor receiving surface (the translated document teaches that the rotor 2 is rotatable, and thus would require a somewhat loose fit to be able to rotate).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘3342 in view of US 20130292183 to Eidem et al.
‘3342 teaches the rotor from claim 2 above, but does not specifically teach what it is made of.
Eidem teaches a rotor 2 for a centralizer similar to that of ‘3342, wherein the rotor at least partially comprises a non-metallic, soft, resilient, abrasion-resistant material, such as high temperature nylon (paragraph 0053).  It would have been obvious to one of ordinary skill in the art, having the teachings of ‘3342 and Eidem before him prior to the effective filing date of the claimed invention, to modify the rotor taught by ‘3342 to include the nylon material of Eidem, in order to obtain the predictable result of reducing rotational friction when the rotor rotates.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘3342 in view of US 20130105156 to Bara et al.
‘3342 teaches the mandrel and collar from claims 1 and 2 above, but does not specifically teach what each is made of.
Bara teaches a centralizer similar to that of ‘3342, wherein the mandrel 501 and collar 503 are made of steel (paragraph 0046).  It would have been obvious to one of ordinary skill in the art, having the teachings of ‘3342 and Bara before him prior to the effective filing date of the claimed invention, to modify the mandrel and collar taught by ‘3342 to include the steel material of Bara, in order to obtain the predictable result of reducing wear on the components (paragraph 0030 of Bara).
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674